DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a fluid commodity transfer system” in claims 1, 13, 22 and 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-12 are rejected for being dependent on claim 1 while claims 14-21 are rejected for being dependent on claim 13.

Claims 1 and 13 recites the limitation “proximate” which is a relative term, and renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the limitation will be examined as being “next to”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 7, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingham et al. (US 2004/0250871), hereinafter referred to as Bingham.

Regarding claim 1, Bingham teaches a fluid commodity transfer structure (Figs. 1, 2, 4 and 5) comprising: a base member (Skid 116) having a top side (top side of 116) and a bottom side (bottom side of 116), and at least one intermodal footprint (inherent footprint taken up by the lowest most surface of the base member), the base member configured for (capable of being moved) intermodal transport (by truck, train, cargo plane and container ship since skids are known to be used for mobilizing structures; the structure is not fixed to a surface and therefore mobile); 
a casing (cold box 114) coupled to the top side of the base member, proximate the at least one intermodal footprint (since the casing is located on top of the base member which is part of the structure, it is proximate, interpreted as close to, the intermodal footprint); and 
a fluid commodity transfer system (113) disposed on the top side of the base member within the casing (paragraph 0026, “For example such piping and other components 113 may include various types of valves, flow meters, pressure regulators and runs of pipe or tubing associated with the operation of the fueling station 102A, as will be discussed in greater detail below, many of which components 113 may be housed within a cold box 114”), the system having at least one pump (Fig. 2, 106), at 


    PNG
    media_image1.png
    738
    999
    media_image1.png
    Greyscale

Figure 1:  annotated Fig. 1 of Bingham.

Regarding claim 7, Bingham teaches wherein the system includes a first side (annotated by Examiner in Figure 1) and a second side (annotated by Examiner in Figure 1), wherein each of the first and second sides includes at least one outlet (annotated by Examiner in Figure 1). 




    PNG
    media_image2.png
    772
    816
    media_image2.png
    Greyscale

Figure 2:  annotated Fig. 2 of Bingham.

Regarding claim 13, Bingham teaches a method of establishing a temporary fueling station (Figs. 1, 2, 4 and 5), the method comprising the steps of: 
deploying a fluid commodity transfer structure at a location (location of Fig. 1), the fluid commodity transfer structure including a base member (16), a casing (coldbox 114) coupled to a top side (top side of 116) of the base member, a fluid commodity transfer system (Fig. 2, 113, which is inside of the coldbox 114) disposed within the 
coupling at least one other receptacle (Fig. 2, vehicle tank 134) to the fluid commodity transfer structure via a conduit (108); and 
dispensing, via the system, a commodity (LNG, see paragraph 0031) from the first receptacle;
wherein the base member includes at least one intermodal footprint (inherent footprint taken up by the lowest most surface of the base memeber), the base member configured for (capable of being moved) intermodal transport (by truck, train, cargo plane and container ship since skids are known to be used for mobilizing structures; the structure is not fixed to a surface and therefore mobile); 
wherein the casing is disposed proximate the at least one intermodal footprint (since the casing is located on top of the base member which is part of the structure, it is proximate, interpreted as close to, the intermodal footprint).

Regarding claim 18, Bingham teaches the method of Claim 13, wherein the fluid commodity transfer structure includes a first side (annotated by Examiner in Figure 1), and a first outlet (annotated by Examiner in Figure 1) of the fluid commodity transfer system is configured to dispense the commodity proximate the first side of the fluid commodity transfer structure.

Regarding claim 19, Bingham teaches the method of Claim 18, wherein the fluid commodity transfer structure includes a second side (annotated by Examiner in Figure .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beissler et al. (US 2015/0303770), hereinafter referred to as Beissler, in view of Melanson et al. (US 2014/0299101), hereinafter referred to as Melanson.

Regarding claim 1, Beissler teaches a fluid commodity transfer structure (Fig. 3A and 4) comprising: 
a base member (comprising 400) having a top side (annotated by Examiner in Figure 2), a bottom side (annotated by Examiner in Figure 2), and at least one intermodal footprint (inherent footprint taken up by the lowest most surface of the base member), the base member configured for (capable of being moved) intermodal transport (by train, cargo plane and container ship since skids are known to be used for mobilizing structures; the structure is not fixed to a surface and therefore mobile); 
a casing (Fig. 4a, 200) coupled to the top side of the base member, proximate the at least one intermodal footprint (since the casing is located on top of the base 
a fluid commodity transfer system (Fig. 4A, fuel delivery system 500 when disposed in casing 200; see paragraph 0040, “The fuel delivery system 500 or 800 may comprise fuel pressure and flow regulation components, valves, gauges, gasification components, or any other components necessary to deliver a given type of fuel.  Alternatively, any or all of the components of the fuel delivery system 500 or 800 may be provided on board the first ISO shipping container 200.”) disposed on the top side of the base member within the casing, wherein the top side of the base member is configured to receive at least one receptacle (LNG tank 600).


    PNG
    media_image3.png
    551
    981
    media_image3.png
    Greyscale




Melanson teaches a system for delivering a cryogenic fuel from a storage tank (See Fig. 1) which includes at least one pump (60 and 70) as well as at least one valve actuator (valve 110 is a solenoid valve), each of which are controlled by a controller (140), for delivering fuel to an internal combustion engine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system of Beissler by including a pump and at least one valve actuator in order to provide the predictable result of using a controller to automatically feed cryogenic fluid at a particular rate to thereby increase the efficiency of the system as the fluid is delivered.

Regarding claim 2, Beissler, as modified, teaches the structure of Claim 1, wherein the top side of the base member includes a first intermodal footprint (footprint taken up by 300).

Regarding claim 3, Beissler, as modified, teaches the structure of Claim 2, wherein the casing and the fluid commodity transfer system are proximate (adjacent the first intermodal footprint) the first intermodal footprint.



Regarding claim 5, Beissler, as modified, teaches the structure of Claim 1, wherein the bottom side of the base member includes a second intermodal footprint (footprint taken up by the wheels attached to the bottom side of the base member).

Regarding claim 6, Beissler, as modified, teaches the structure of Claim 5, wherein the intermodal footprint is configured to (since the intermodal footprint is of a skid and skids are known to be transported by boat and trains, the intermodal footprint meets the limitation of being “configured to”) facilitate placement of the structure on an intermodal transport vehicle.

Regarding claim 8, Beissler, as modified, teaches the structure of Claim 1, further comprising a first receptacle (comprising storage tank 600) removably disposed (storage tank 600 is removable; see paragraph 0038) on the top side of the base member and operably coupled to the system.

Regarding claim 9, Beissler, as modified, teaches the structure of Claim 1, further comprising a conduit (Fig. 4A, 510) configured to operably couple the system to at least one receptacle.



Regarding claim 11, Beissler, as modified, teaches the structure of Claim 8, wherein the first receptacle includes a tank (600) and a frame (frame surrounding 600 shown in Fig. 4A).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 2004/0250871) as applied to claim 13, in view of Etling et al. (US 5,878,767), hereinafter referred to as Etling, and O’Shea et al. (US 4,422,485), hereinafter referred to as O’Shea.

Regarding claim 14, Bingham teaches the method of Claim 13, however does not teach wherein the location is proximate a railway and a roadway to allow product transfer between different modes of transportation.

O’Shea teaches a fluid commodity transfer system (system between cars 10) which allows for a liquid to be dispensed from a source (hydrant 18) to a number of receptacles (10), as well as the fluid commodity transfer system being able to transfer fluid between the number of receptacles (column 7, lines 29-33).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Bingham, in view of O’Shea and Etling, such that the fluid commodity transfer system could both transfer a commodity between a receptacle on a railway and a receptacle of a vehicle on a roadway, as taught by Etling, as well as individually transfer fluid from the first receptacle to either a vehicle on a roadway or rail car on a railway system, as taught by O’Shea, in order to provide the predictable result of a flexible commodity delivering system which requires the use of a single fluid commodity transfer system which can provide both transfer of a commodity between receptacles of intermodal commodity transfer vehicles as well as transfer a commodity from the first receptacle to either or both of a receptacle on a roadway or railway.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 2004/0250871) as applied to claim 13, in view of O’Shea et al. (US 4,422,485).

Regarding claim 15, Bingham teaches the method of Claim 13, however does not teach wherein the commodity is dispensed to a tender of a train.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the method of Bingham such that the commodity is dispensed to a tender of a train in order to provide the predictable result of transporting the commodity by rail if road is not available or rail is the fastest way of transport of the commodity.

Regarding claim 16, Bingham teaches the method of Claim 13, however does not teach wherein the fluid commodity is dispensed into a rail car for transportation. 

O’Shea teaches a fluid commodity transfer system (provided between tender cars 10) which transfer fluid from a source (hydrant 18) in to a rail car (10s) of a train.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the method of Bingham such that the commodity is dispensed to a railcar of a train in order to provide the predictable result of transporting the commodity by rail if road is not available or rail is the fastest way of transport of the commodity.

Regarding claim 17, Bingham teaches the method of Claim 13, however does not teach wherein the location is between two railroad tracks.  It should be noted that Bingham 

O’Shea teaches a fluid commodity transfer system (provided between cars 10) that is provided between two railroad tracks (tracks on which receptacles 10 sit) in order to be able to provide fluid commodity to receptacles on both rails.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the method of Bingham such that the location of the fluid commodity transport system was between two railroad tracks, as taught by O’Shea, in order to provide the predictable result of delivering the fluid commodity to receptacles on each of the rails simultaneously thereby saving time compared to if there was just one rail provided.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 2004/0250871) as applied to claim 13, in view of Ellis et al. (US 2018/0079347), hereinafter referred to as Ellis.

Regarding claim 20, Bingham teaches the method of Claim 13, however does not teach comprising the step of unloading the fluid commodity transfer structure from a vehicle.  It should be noted that the structure is located on a skid.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Bingham to include the step of unloading the structure from a vehicle, as taught by Ellis, in order to provide the predictable result of using a vehicle to maneuver the structure from and to multiple locations where the structure is required for delivery of the fuel commodity where it is desired.

Regarding claim 21, Bingham teaches the method of Claim 13, however does not teach wherein the fluid commodity transfer structure is removably coupled to an on-road transport trailer.  It should be noted that the fluid commodity transfer structure is located on a skid.

Ellis teaches removably coupling, by unloading/loading (see paragraph 0013), a structure located on a skid that is to be transported by way of an on-road transport trailer (see Figs. 1, 21 and 22) from one location to another.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Bingham such that the structure is capable of being removably coupled to an on-road transport trailer, as .

Claims 22 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 2004/0250871), in view of Beissler et al. (US 2015/0303770), hereinafter referred to as Beissler.

Regarding claims 22 and 24-26, Bingham teaches a modular fueling station system (Figs. 1, 2, 4 and 5), the system comprising:
a first fluid commodity transfer structure (Fig. 1) including:
a base member (116) having a top side (top side of 116), a bottom side (bottom side of 116), and at least one intermodal footprint (inherent footprint taken up by the lowest most surface of the base member), the base member configured for (capable of being moved) intermodal transport (by truck, train, cargo plane and container ship since skids are known to be used for mobilizing structures; the structure is not fixed to a surface and therefore mobile); 
a fluid commodity transfer system (Fig. 2, 113 which is disposed within coldbox 114 shown in Fig. 1) disposed on the top side of the base
member, 
the fluid commodity transfer system having at least one pump (Fig. 2, 106), at least one valve actuator (Fig. 5, 160 is a shutoff valve with an actuator), and at least one outlet (108 leaving coldbox 114);

operably coupled to the fluid commodity transfer system; and 

Bingham does not teach wherein the first receptacle is removably disposed on the top side of the base member.

Beissler teaches a first receptacle (Fig. 4A, 600) removably disposed on top of a base member (Fig. 4A, 400) by way of couplers (by way of attachment fittings 350L, 350R, 360L, 360R, 450L, 450R, 460L, 460R).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first receptacle to be removable as taught by Beissler in order to provide the predictable result of switching out the first receptacle when it is empty, thereby providing a new, full, receptacle of commodity for dispensing.

Bingham does not teach a second receptacle (claim 22); a second fluid commodity transfer structure (claim 24); wherein the second receptacle is removably disposed on the second fluid commodity transfer structure (claim 25); wherein the second receptacle is operably coupled to a second fluid commodity transfer system of the second fluid commodity transfer structure (claim 26); 




Regarding claim 23, Bingham, as modified, teaches the system of Claim 22, wherein Bingham further teaches a plurality of additional receptacles (Fig. 4, 134 and 146).

Regarding claim 27, Bingham, as modified, teaches the system of Claim 22, wherein the second receptacle is operably coupled (fluidly coupled; see Fig. 4 where the second receptacle 134 is coupled to the system) to the system of the first structure.

.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 2004/0250871), in view of Beissler et al. (US 2015/0303770) and Brakefield et al. (US 8,393,360), hereinafter referred to as Brakefield, and O’shea et al. (US 4,422,485).

Regarding claim 29, Bingham teaches a modular fluid commodity transfer system (Figs. 1, 2, 4 and 5), the system comprising:
a first transfer structure (Fig. 1) including:
a base member (116) having a top side (top of 116), a bottom side (bottom of 116) and at least one intermodal footprint (inherent footprint taken up by the lowest most surface of the base member), the base member configured for (capable of being moved) intermodal transport (by truck, train, cargo plane and container ship since skids are known to be used for mobilizing structures; the structure is not fixed to a surface and therefore mobile); and 
a dispensing system (system within coldbox 114) disposed on the top side of the base member, the system having at least one pump (Fig. 2, 106), at least one valve actuator (Fig. 5, 160 is a shutoff valve with an actuator), and at least one outlet (108 leaving coldbox 114); 

 
Bingham does not teach wherein the first receptacle is removable.

Beissler teaches a fluid commodity transfer system (Fig. 4) which includes a first receptacle which is removable (by way of attachment fittings 350L, 350R, 360L, 360R, 450L, 450R, 460L, 460R).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first receptacle to be removable as taught by Beissler in order to provide the predictable result of switching out the first receptacle when it is empty, thereby providing a new, full, receptacle of commodity for dispensing.

Bingham does not teach a second receptacle, wherein the modular fluid commodity transfer system facilitates the transfer of a commodity between a road vehicle and a railcar.

O’Shea teaches a fluid commodity transfer system (Fig. 1, system shown between tanks 10 located on tracks) which is capable of delivering a fluid commodity from a hydrant (18) to a plurality of receptacles (10) as well as transfer the fluid commodity between the plurality of receptacles (column 7, lines 29-33, “Although the above description relates to a tank-filling operation it will be understood that by simple adjustment in the piping that the flowable medium may be transferred between tanks and tanks may be unloaded…”)

Brakefield teaches a fluid commodity transfer system (Fig. 1) comprising a second receptacle (18) part of a railcar (comprising 16), wherein the modular fluid commodity transfer system facilitates the transfer of a commodity (fuel) between a road vehicle (comprising 24) and the railcar.


    PNG
    media_image4.png
    602
    997
    media_image4.png
    Greyscale

Figure 3:  Fig. 1 of Brakefield.


.

Response to Arguments
Applicant's arguments filed 3/08/2022, directed at the rejection of claims 1 and 13 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. The Applicant argues on pgs. 3-4 that Bingham does not teach the limitation of the base member having at least one intermodal footprint or is configured for intermodal transport.  This argument is not persuasive since any object that has spatial dimensions will inherently have a footprint.  Furthermore, since the base member is disclosed as a skid (116) and skids are well known as being transportable as desired by those of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, the fluid commodity transfer structure is therefore capable of being transported by different modes of transport such as tractor trailer, ship, plane or rail.
Applicant’s arguments filed 3/08/2022, directed at the rejection of claims 1-6 and 8-11 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The Applicant argues on pgs. 5-7 that Biessler fails to disclose at least a base member with an intermodal footprint and a casing proximate the at least one intermodal footprint.  The Applicant’s position is that the indicated base member 400, indicated by the Examiner is a tractor trailer truck bed and cannot be considered a base member. This argument is not persuasive since Applicant has not required any structure which eliminates the tractor trailer truck bed from being a base member.  Furthermore, the base member 400 inherently has an intermodal footprint since any object that has spatial dimensions will inherently have a footprint.  Since tractor trailers are known to fit on train cars and large container ships, the fluid commodity transfer structure taught by Beissler, in view of Melanson meets the limitation of being configured for intermodal transport. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763